Title: To James Madison from Jacob Lewis, 1 October 1804 (Abstract)
From: Lewis, Jacob
To: Madison, James


1 October 1804, Port au Prince. “I feel it my duty on all occasions to Communicate to you all Political information which may be interesting to my Governement. On my return to america from this Country from my last voyage hither, I Communicated to the President Through Mr. Granger; Such information as I had received respecting proposals which had been made to the Chiefs of This Island, by the British Governement; I was informed that the British Minister had denied that any Terms or proposals had been proffered on the part of the British Government to that of Hayti, I have in Consequence Endeavoured to obtain Correct Information on that Subject, & believe I have Succeeded.
“General Petion who is Counsellor of State, a Person highly Esteemed by Foreighners as well others, for his integrity and Correct Conduct, has assured me that the British Government did make proposals, to the effect which I had already Stated through my friend Granger (and further) that they now Stand ready to treat on the Same before proposed principles; from his assurances & with others Chiefs who are acquainted with the politicks of their Governement, Together with the Conduct of the Commanders of British Ships Towards These people I am left without a doubt, as to the fact.
“The Chief is very desirous of Establishing Some Commercial arrangements with the U.S. They very much fear the British Lion, they dare not let him into their forest, otherwise are disposed to treat with him.
“The Chiefs entertain fears that france will force us to take Side against them they appear to be Very ignorant of our Strength and policy, and should they be tought to believe (as they fear) either by Circonstances, or British policy; they would at one blow take every American Ship in their ports, which are in great Number, great Value and extraordinary well-armed and manned generally with forty to one hundred Men.
“In this port are Nine American Vessels, five of which are large Ships. In Capefrançois are eighteen Sail, at aux Cayes Nine, at Jeremie Seven, at Jacmel eight, Twenty more may be Said to be in all the different ports of the Island.
“Inclosed is a Copy of a letter [not found] which was Given to me—by Capt Perkins of his M. Frigate Tartar, to Give to the Commandant of Port auprince, that he may be instructed in what he had Writen to the Emperor Dessalines. As I was the Bearer and Translator of the Same it Gave me an opportunity of taking a Copy which I now forward for your perusal.
“I Cannot help thinking, that if it is the policy of our Governement to Encourage the Trade To this Island, it would be well to Communicate with the Emperor, if not directly, let him have the assurances of our Friendship and our determination to Support our Commerce with them while the property and Citizens of the U. S. are respected and favoured in their Island, this wou⟨ld⟩ encourage them and render our Commerce hither much more advantageous than it now is, and prevent them from taking any arrangements with the British Governement which they otherwise may do.
“My business will detain me here untill the return of my Ship from new york.”
